Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,7-15,20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oliveira (US Pub no 2007/0068957).

With respect to claim 1, Oliverira shows a pressure vessel (10), comprising: a tank, including: i) a tank liner (14) fabricated from thermoplastic material; ii) a valve fitting assembly (36); and ii) an outer reinforcing layer (42,44) disposed on the tank liner, the outer reinforcing layer defining at least a portion of an outer surface of the tank; and a protective jacket (12) adapted to surround and engage the tank, the protective jacket including: i) an upper support rim(46)  defining a top aperture (aperture for valve 36, see drawing below), wherein the valve fitting assembly (36) extends through the top aperture (see drawing below) ), and the top aperture (see drawing below) at least partially defines a first airflow opening (16) ; ii) a lower support rim (50) having a second airflow opening (18) therethrough; and iii) a substantially cylindrical wall (56) connecting the upper support rim (46) to the lower support rim (52), the wall defining an inner surface disposed radially outwardly from the outer surface of the tank (14), the inner surface of the wall and the outer surface of the tank cooperating to define a flow channel (58) in fluid communication with the first airflow opening (16) and the second airflow opening (18), wherein the first and second airflow openings and flow channel are 


    PNG
    media_image1.png
    357
    454
    media_image1.png
    Greyscale

With respect to claim 2, Oliveira shows wherein the tank liner (14) includes a first endcap (48) and a second endcap (52), wherein the first and second endcaps are injected Polymeric domes circumferentially welded (this is a product by processes limitation and is met by the reference ),  and having a barrier film (fig. 5 shows film layers) to increase impermeability.  
With respect to claim 3, Oliveira shows wherein the tank liner further comprises a boss (34) co-injected on one of the first endcap or the second endcap.  
With respect to claim 4, Oliveira shows wherein the barrier film (fig. 5) includes multiple layers (38,40,42,44).

With respect to claim 8, Oliveira shows wherein the protective jacket includes at least one handle (68) and wherein the lower support rim includes a base configured and is adapted to form a non-permanent mating engagement with the at least one handle of another pressure vessel when stacking multiple pressure vessels (10) (see fig. 12).
With respect to claim 9, Oliveira shows wherein the outer reinforcing layer (42,44) includes a thermoplastic matrix with glass fiber reinforcement (fiberglass and epoxy).  
With respect to claim 10, Oliveira shows wherein the thermoplastic material includes polypropylene.  (paragraph 9)
With respect to claim 11, Oliveira shows wherein the tank liner includes a substantially cylindrical tube (20) defining first and second rims and opposing dome shaped first and second endcaps 948,52) secured to the first and second rims of the tube (20).
With respect to claim 12, Oliveira shows wherein the tank liner (14) includes opposing dome shaped first and second endcaps (48,52) secured directly to each other.  
With respect to claim 13, Oliveira shows wherein the tank liner includes a co-injected boss (34) for receiving the valve fitting assembly therein.  
With respect to claim 14, Oliveira shows wherein the flow channel is substantially annular.  (see figs)
top aperture (see drawing above) at least partially defines a first airflow opening (16), and the protective jacket further including a second airflow (18) opening in fluid communication with the first airflow opening, wherein the protective jacket is spaced apart radially from the middle region; and c) a flow channel for directing a downward convective airflow between the middle region of the tank and the protective jacket (cooled air shown in fig. 7), wherein the flow channel is in fluid communication with an ambient environment external to the pressure vessel via the first airflow opening (16) and the second airflow opening (18).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 5,6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Oliveira.
	Oliveira discloses the invention substantially as claimed.   
However Oliveira does not disclose  claim 5, wherein the barrier film includes at least one layer comprising polyethylene, at least one layer comprising polyamide, and a layer comprising ethylene vinyl alcohol (EVOH), claim 6, wherein the layer comprising EVOH has a thickness greater than or equal to 8 micrometers

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use have a (EVOH) layer in order to resist gasoline, and the polyamide layer in order to have increase strength compares to the fiber glass layer of the reference. 
		It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
 Allowable Subject Matter
Claim 15, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 7/28/21 have been fully considered but they are not persuasive. In response to applicant’s amendment and argument that the Oliveira reference fails to recite “an upper support rim defining a top aperture”.  Examiner does not agree with applicants’ interpretation of this broad language.  Applicant states “an upper rim defining a top aperture”, from the dictionary definition below, this is very broad and clearly shown in the Examiner’s interpretation of the Oliveira reference below.  The st airflow opening, it shows the rim surrounding the 1st airflow opening, sharing the same boundaries, the sidewalls make up the channels, allowing airflow along the channels form the top aperture to the bottom or second airflow openings. 





    PNG
    media_image2.png
    274
    790
    media_image2.png
    Greyscale



 
    PNG
    media_image3.png
    375
    642
    media_image3.png
    Greyscale






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SHAWN M BRADEN/Primary Examiner, Art Unit 3736